From New Hanover.
It is laid down in Cro. Eliz., 138, that the Attorney-General cannot enter a nolle prosequi to an action qui tam, except for the King's part of the penalty; nor can the King, after action commenced, release any but his own part of the penalty. 2 Bl. Com., 436; 11 Co., 65. But it is in the power of Parliament to release the informer's interest. 2 Bl. Com., 436. If so, they surely have the power of taking away the informer's right of action, by repealing the act which gave birth to it. It is said (Wm. Bl., 451) "that no proceeding can be had or pursued under a repealed act of Parliament,                (466) though begun before the repeal, unless by special exception." And by Hale P. C., 291, "that when an offense is made treason or felony by an act of Parliament, and then that act is repealed, the offense committed before such repeal and the proceedings thereupon are discharged by such repeal." From these authorities and others which might be referred to, as well as from the circumstances that the suit in the present instant must be brought in the name of the Governor alone (the act having directed the forfeiture to be sued for in his name), although after a recovery, one moiety thereof is to go to the informer or the person who brought the suit. The demurrer must be overruled and the plea allowed.
Cited: Hulin v. Biles, 4 N.C. 626; S. v. Cress, 49 N.C. 422; S. v.Williams, 97 N.C. 456.